EXHIBIT 10.1




International Game Technology

Summary of Named Executive Officer and Director Compensation Arrangements




Executive Officers

In addition to the annual base salaries noted in the table below, compensation
arrangements for our executive officers include benefits paid under any
applicable employment contracts, other IGT Plans for Management Bonus (including
Cash Sharing), Stock Incentives, Profit Sharing, and Deferred Compensation as
more fully described in exhibits to our annual report on Form 10-K or interim
quarterly Form 10-Q filed with the SEC.  These individuals also receive certain
perquisites as explained in our annual proxy statement.  Except for employment
contracts that are on file with the SEC, these are at-will employment
arrangements.




Name

 

 

Title

 

Base

Salary (1)

 

 

 

 

 

 

 

 

Thomas J. Matthews

     

 

President, Chief Executive Officer

     

$840,000

 

 

     

 

 

 

 

 

Stephen W. Morro

     

 

Chief Operating Officer

     

$600,000

 

 

     

 

 

 

 

 

David D. Johnson

     

 

Executive Vice President, General Counsel

     

$525,000

 

 

     

 

 

 

 

 

Richard Pennington

     

 

Executive Vice President, Corporate Strategy

     

$420,000

 

 

     

 

 

 

 

 

Daniel R. Siciliano

     

 

Chief Accounting Officer, Treasurer and Principal Financial Officer

     

$250,000

 




(1) Amounts reported in our proxy statement may vary depending on the timing of
pay period during the fiscal year




Directors (effective June 26, 2007)

Annual Retainer

·

$65,000 paid in quarterly installments

·

Prior to the beginning of each fiscal year, members may elect to receive all or
a part of the total retainer in the form of a restricted stock award




Board and Committee Meeting Fees

·

Board - $1,500 per meeting attended after 8 meetings have been held and attended

·

Audit - $1,500 per meeting attended after 10 meetings have been held and
attended

·

Compensation, Nominating & Corporate Governance, and Compliance - $1,500 per
meeting attended after 4 meetings have been held




Additional Annual Retainer for Board Committee Members (payable in quarterly
installments)

·

Chair:  Audit - $35,000; Compensation, Nominating & Corporate Governance, and
Compliance - $20,000

·

Member: Audit - $17,500; Compensation, Nominating & Corporate Governance, and
Compliance - $10,000




Equity Grants (effective after next IGT Annual Shareholders’ Meeting in February
2008)

·

Upon election to the board:  20,000 stock options and 5,000 restricted shares
vesting ratably over 3 years

·

Annual grant:  11,000 stock options and 2,750 shares restricted shares with
1-year vesting






